Citation Nr: 0908760	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979 and October 1980 to October 1983.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Philadelphia, Pennsylvania, 
(hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressor is not related 
to combat.

2.  The occurrence of any of the claimed in-service stressor 
cannot be verified or has not been supported by credible 
corroborating evidence. 

3.  A preponderance of the evidence of record is against a 
finding that the Veteran has PTSD as a result of an in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in June 2003, January 2006, 
August 2007 and July 2008, the RO advised the claimant of the 
information necessary to substantiate the claim at issue.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 
2008 letter was accompanied by a PTSD Questionnaire 
requesting information concerning the stressors he claimed 
resulted in PTSD.  Finally, he was provided with information 
regarding ratings and effective dates in the letter dated in 
August 2007.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the letters referenced above were not sent until 
after the initial adjudication of the claim, they were 
followed by readjudication and the issuance of supplemental 
statement of the case in December 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the Veteran with actual notice of the information needed to 
prevail in his claim, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and service personnel 
records and made reasonable efforts to obtain relevant post-
service records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes VA and private 
treatment records, and the Veteran's own statements he 
presented.  The Veteran was also afforded a VA PTSD 
examination in April 2001.  That fact notwithstanding, the 
resolution of the Veteran's claim will be based on a factual, 
rather than a medical determination.  As such, a VA 
examination is not warranted.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the Veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id. 

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

With the above criteria in mind, the relevant facts will be 
summarized.  The Veteran's DD Forms 214 and service personnel 
records not reflect any indicia of combat, nor does the 
Veteran contend that he was exposed to combat.  Instead, his 
contention is that he developed PTSD due to being demoted 
from an "E-4" to an "E-3" after a dispute involving a lost 
"field jacket."  In this regard, the DD Form from the 
Veteran's second period of active duty reflects a reduction 
in grade to "E-3" from a grade of "E-4" as listed on the 
DD Form 214 from his first period of active duty.  The 
Veteran claims, to include in sworn testimony at a May 2005 
hearing, that the "real" reason for being demoted was 
because he was the victim of racial prejudice, and that the 
mental stress from this incident has resulted in PTSD.  

There is nothing in the service personnel records to confirm 
the Veteran's account as set forth above.  There is contained 
therein a record from a proceeding under Article 15 of the 
Uniform Code of Military Justice dated in February 1983 
during the Veteran's second period of active duty that 
indicates that the Veteran was demoted to the rank of E-3 
after he negligently failed to return to his place of duty 
after been dismissed from a driving class.  

The record includes private clinical reports received in July 
2000 and May 2007 reflecting diagnoses of PTSD.  At an April 
2001 VA PTSD examination, the Veteran described the same in-
service account involving a missing field jacket resulting in 
his demotion from "E-4" to "E-3" as set forth above, to 
include the assertion that the real reason for the demotion 
was racial discrimination.  Following the examination, the 
diagnosis was "PTSD from racial discrimination while in the 
military." 

While the Board has carefully considered the conclusion 
following the April 2001 VA examination, it is not 
dispositive of the matter given the lack of any objective 
evidence that confirms the account as described by the 
Veteran.  If the Veteran were to prevail in this case given 
the fact that his claim of PTSD is not related to combat, 
under the authority cited above, the record must reveal 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of a 
stressor he claims to have resulted in PTSD.  See also Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) ("Just because a 
physician or other health professional accepted appellant's 
description of his [wartime] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."); 
LeShore v. Brown, 8 Vet. App. 409 (1995) (The filtering of 
the Veteran's account of his military service through his 
physician does not transform the Veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.). 
 
To the extent that the Veteran's stressor is even capable of 
verification, which is doubtful given the nature of this 
stressor (see March 2002 response from the U. S. Armed 
Services Center for Unit Records Research), a review of the 
record reveals no reliable evidence that might corroborate 
the stressor as alleged by the Veteran.  In fact, 
contemporaneous evidence that is contained in the service 
personnel records, as set forth above, reflects an entirely 
different reason for the Veteran's demotion than was posited 
by the Veteran.  

In short, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressor.  His service stressor therefore must 
be established by official service records or other credible 
supporting evidence.  However, the Veteran has not provided 
sufficiently specific information to support the alleged 
stressors.  In this regard, the Board notes that it has long 
been held that the duty to assist is not a "one way 
street," and that when, as in the instant case with respect 
to specifics as to alleged stressors, it is the Veteran that 
has the "information that is essential in obtaining the 
putative evidence," the Veteran cannot "passively wait" 
for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Accordingly, the Board finds the probative 
weight of the negative evidence to exceed that of the 
positive; as such, the claim for service connection for PTSD 
must be denied.  Gilbert, 1 Vet. App. at 49.    


ORDER

Entitlement to service connection for PTSD is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


